DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive. 
Applicant argues in the second full paragraph of page 8 that Häfner is not in the same field of endeavor as Applicant’s weigh-in motion sensor.  Examiner disagrees first with Applicant’s assertion that Häfner’s scale is not a sensor arrangement.  Häfner’s platform scale is a geographical installation comprising several load cells which are synonymous in the art with a sensor arrangement since load cells are sensors and they are arranged in a fashion to weigh a vehicle. Whether or not Häfner’s scale is specifically for weighing a vehicle rolling over it or a stationary vehicle is not pertinent to the way in which it was combined with Calderara.  Applicant’s definition of analogous prior art as only pertaining to a “weigh-in-motion” sensor is unreasonably narrow.  MPEP § 2141.01(a)(1) states, “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212”.  In this case the 
Applicant argues in the third full paragraph of page 8 that Häfner is not analogous art because Häfner’s sensor is of a different type than Calderara.  Again, the particulars of Häfner’s sensor are not pertinent to what it is being used for as a teaching reference.  Häfner is being relied upon in the rejection for teaching how to install a vehicle weighing system in a carriageway in a manner that efficiently and accurately distributes grout.  An artisan of ordinary skill would not be deterred by the difference in the sensors when trying to improve upon the structural installation of a scale in a carriageway.
Applicant argues in the paragraph spanning pages 8 and 9 that Examiner improperly relied upon the distribution opening as taught by Applicant rather than the references.  Examiner disagrees.  Examiner provided a motivation found in Häfner to combine the distribution openings of Häfner with Calderara.  That meets the threshold for a prima facie case of obviousness as set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).  As noted by Examiner, the exact location of the distribution openings can easily be arrived at by one having ordinary skill in the art given the combined teachings of them both.  
Applicant further argues this point by contending that the combination of references must result in distribution openings going through the top of the structure as disclosed by Häfner to prevent overfilling and preventing air from being trapped at the top. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, what is suggested is that the use of distribution openings prevents overfilling by localizing the grout application site to specific areas thus avoiding pouring too much grout in one area before it can settle.  The general problem of air also being trapped at any given point in the grout application area due to the high viscosity of grout is also avoided by the localized application taught by Häfner. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the paragraph spanning pages 10 and 11 and the first paragraph of page 11, Applicant appears to be arguing that modifying Caldrerara’s insulation to have grout distribution holes as taught by Häfner would result in embedding compound leaking through the holes and into the grout thus rendering Calderara’s arrangement unsatisfactory for its intended use.  This argument makes several assumptions for which there is no evidence.  It first assumes that the embedding compound is applied prior to the grout (which is not disclosed by Calderara) and is assumes that the size of the holes and the viscosity of the compounds would be conducive to such mixing AND 
Applicant argues in the last paragraph of page 11 that none of the advantages disclosed in ¶¶ [0011]-[0013] are present in the combination of Calderara and Häfner.  Examiner respectfully notes that the cited paragraph discuss the advantages of the installation method which results in materially bonded grout continuously integral through the space between the separating elements and the area surrounding the sensor package due to the grout flowing through the distribution holes into the surrounding area.  However, these advantages are not reflected in the claimed subject matter and are not readily apparent from the arrangement as claimed.  The arrangement as claimed is Calderara’s exact arrangement with holes in the separating element that are “configured to permit” grout to flow through them.  As such, any holes that are capable of allowing grout through them, such as those taught by Häfner read on the claim and are not reflective of the advantages provided by the post-installation sensor system.
Finally, Applicant claims in the first full paragraph of page 12 that Examiner’s rejection is contradicted by the dates of the prior art which would somehow imply that Calderara should not have been granted a patent for failure to disclose that including distribution holes would have been the best mode for Calderara’s invention. For this argument to be persuasive, it would have to be shown that somehow Calderara was aware of the existence of Häfner’s distribution holes and failed to disclose them AND the office decided not to grant the patent on this basis.  This allegation would also require evidence to be persuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Calderara et al. (USPN 5,461,924; “Calderara”) in view of Häfner (USPN 4,832,140).

Regarding claim 1, Calderara discloses in at least figures 2-9 a sensor arrangement (1) for installation in a carriageway (col. 1, lines 5-8), the sensor arrangement (1) comprising a hollow profile (2) (col. 1, lines 61-64) and a piezoelectric measuring arrangement (5) (col. 3, lines 4-8) said hollow profile (2) defining a cavity and said piezoelectric measuring arrangement (5) being arranged in the cavity in mechanical contact with the hollow profile (2) (col. 1, line 61 through col. 2, line 3) wherein the hollow profile (2) includes a force introduction flange (3) that defines an external force introduction surface (top of 3) and is configured and disposed to 
Calderara is silent to the first separating element defines a distribution opening that is configured to permit grout (5) to flow through said distribution opening (40, 40').
In the same field of endeavor, Häfner teaches in figure 4 a sensor arrangement for in-ground installation (col. 1, lines 9-14) comprising a distribution opening (92) that is configured to permit grout to flow through said distribution opening (92) (col. 6, lines 32-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a distribution opening as taught by Häfner in Calderara’s arrangement for the purpose of ensuring precise, localized filling without overfilling and also while preventing air from being trapped in the top filling (Häfner col. 6, lines 32-49).
Though Häfner’s distribution opening is not in a separating element, the general teaching of one suggests to one of ordinary skill in the art to use one in Calderara’s arrangement. From figure 7 of Calderara, which teaches the placement of the grout with respect to the separating element, one having ordinary skill in the art 

Regarding claim 2, Calderara discloses the first separating element (8) has a low bulk modulus and a low elastic modulus and is configured and disposed to prevent rolling forces propagating in a transverse direction perpendicular to the vertical plane from being transmitted to the hollow profile (2) (col. 2, lines 18-31).

Regarding claim 3, Calderara discloses in figures 3 and 7 the first separating element (8) defines a lower end that is configured and disposed to delimit the first separating element (8) in the vertical plane, wherein the first separating element (8) defines an upper end that is configured and disposed to delimit the first separating element in the vertical plane.
When Calderara is modified by Häfner in the manner of the rejection of claim 1, the distribution opening is arranged between said lower end and said upper end without further modification necessary.
Though Calderara and Häfner do not explicitly disclose the distribution opening is arranged within 20mm of the force introduction surface, the exact placement of the opening can be arrived at through routine experimentation through a process of routine optimization for the purpose of injecting the grout as close to the surface as possible to avoid air being trapped in the grout (see Häfner col. 2, lines 32-49).

Regarding claim 4, Calderara discloses in figure 3 a second separating element (8), wherein the hollow profile (2) defines a first external attachment surface, and a second external attachment surface, wherein the first separating element (8) is attached to the first external attachment surface, wherein the second separating element (8) is attached to the second attachment surface, wherein the first separating element (8) is installed in the carriageway in front of the hollow profile (2) as seen in the direction of travel, and wherein the second separating element (8) is installed in the carriageway behind the hollow profile (2) as seen in the direction of travel (see e.g. figures 7 and 12).

Regarding claim 5, Calderara discloses in figure 3 the first separating element (8) is mounted (via 9) outwardly on the first external attachment surface and the second separating element (8) is mounted (via 9) outwardly on the second external attachment surface.

Regarding claim 6, Calderara discloses in figure 3 the first separating element (8) defines a lower end that delimits the first separating element (8) in the vertical plane, wherein the first separating element (8) is arranged against the force introduction flange (3) that defines the force introduction surface by said lower end.

Regarding claim 7, Calderara discloses in figure 3 the first separating element (8) defines a first lower end that delimits the separating element (8) in the vertical plane, wherein the first separating element (8) is attached by the first lower end to the 

Regarding claim 8, Calderara discloses in figure 3 the first separating element (8) is mounted outwardly on the force introduction flange (3).

Regarding claim 9, Calderara discloses in figure 3 a first insulating foam part (9, left) and a second insulating foam part (9, right) (col. 2, lines 18-36), wherein the hollow profile (2) defines a first external attachment surface wherein the first insulating foam part (9) being attached to a first attachment surface in front of the hollow profile (2) as seen in the direction of travel, wherein the second insulating foam part (9) being attached to a second attachment surface behind the hollow profile (2) as seen in the direction of travel, wherein the first separating element (8) abuts on the first insulating foam part (9) with its first lower end, and wherein the second separating element (8) abuts on the second insulating foam part (9) with its second lower end (see figures 3, 7, and 12).

Regarding claim 10, Calderara discloses in at least figures 2-11 a process for installing a sensor arrangement (1) in a carriageway (col. 1, lines 5-8), wherein the sensor arrangement (1) comprises a hollow profile (2) and a piezoelectric measuring arrangement (5) (col. 3, lines 4-8), said hollow profile (2) comprising a cavity 
Calderara further discloses a separating element (8) that prevents a rolling force acting on the separating element (8) from being transmitted into the hollow profile (2) (col. 2, lines 18-31).
Calderara is silent to so that grout flows through a distribution opening in the separating element and the grout becomes distributed in the space provided for grout.
In the same field of endeavor, Häfner teaches in figure 4 a sensor arrangement for in-ground installation (col. 1, lines 9-14) comprising a distribution opening (92) that is configured to permit grout to flow through said distribution opening (92) (col. 6, lines 32-49).

Though Häfner’s distribution opening is not in a separating element, the general teaching of one suggests to one of ordinary skill in the art to use one in Calderara’s arrangement. From figure 7 of Calderara, which teaches the placement of the grout with respect to the separating element, one having ordinary skill in the art would immediately conclude that Calderara’s separating element is the only place for Häfner’s distribution openings to be placed.

Regarding claim 11, Calderara discloses the sensor arrangement (1) is inserted in the empty groove (11) when the empty groove has become partially filled with grout (10), and the sensor arrangement (1) is positioned in the grout (10) so that a force anchoring flange (4) is of the sensor arrangement (1) becomes surrounded by grout (10) (col. 1, lines 61 -64, col. 2, lines 13-17, col. 2, line 63 through col. 3 line 3, figure 3).

Regarding claim 12, Calderara discloses in figure 3 the separating element (8) comprises an upper end that delimits the separating element (8) in a vertical plane and the sensor arrangement (1) is positioned in the groove (11) so that the upper end is flush with the carriageway surface level (12), and the sensor arrangement (1) 

Regarding claim 13, Calderara discloses in figure 3 the space provided for grout (10) is defined by an upper space located between the force introduction surface (top of 3) and the carriageway surface level (12) and at least one lateral space located between the separating element (8) and a lateral surface of the groove (11), and the groove (11) is completely filled with grout (10) so that the upper space is completely
filled with grout (13) and the lateral space is completely filled with grout (10) (col. 1, lines 61-64, col. 2, lines 13-17, col. 2, line 63 through col. 3 line 3).

Regarding claim 14, when Calderara as modified by Häfner discloses the grout (10) when it is introduced into the groove (11) is distributed by means of the distribution opening in the upper space and in the lateral space (see rejection of claim 10).
The reasons and motivation for combining are the same as recited in the rejection of claim 10 above.

Regarding claim 15, Calderara as modified by Häfner discloses a sensor arrangement (1) installed in a carriageway by using the process according to any of claims 13 (see rejection of claim 13 above) the sensor arrangement (1) comprising a hollow profile (2) defining a cavity and an external force introduction surface (top of 
Calderara is silent to the first separating element defines a distribution opening that is configured to permit grout to flow through said distribution opening.
In the same field of endeavor, Häfner teaches in figure 4 a sensor arrangement for in-ground installation (col. 1, lines 9-14) comprising a distribution opening (92) that is configured to permit grout to flow through said distribution opening (92) (col. 6, lines 32-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a distribution opening as taught by Häfner in Calderara’s arrangement for the purpose of ensuring precise, localized filling without overfilling and also while preventing air from being trapped in the top filling (Häfner col. 6, lines 32-49).
Though Häfner’s distribution opening is not in a separating element, the general teaching of one suggests to one of ordinary skill in the art to use one in 
When Calderara is modified by Häfner, the intended use of the distribution hole is to distribute grout to the surrounding area (Häfner col. 6, lines 32-49).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Häfner’s distribution opening to fill all areas of the groove including the lateral space and the upper space for the purpose of filling any open areas as efficiently as possible while avoiding air from becoming trapped in the structure (Häfner col. 6, lines 32-49).
When this modification is made, the cured grout is material-bonded to the force introduction surface in the upper space and cured grout in the distribution opening integrally connects cured grout in the upper space to cured grout in the lateral space is a natural consequence of these modified method steps.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATALIE HULS/Primary Examiner, Art Unit 2863